  8:19-cv-00063-RGK-PRSE Doc # 10 Filed: 06/19/20 Page 1 of 3 - Page ID # 47




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MABEL KING,

                   Plaintiff,                              8:19CV63

      vs.
                                               MEMORANDUM AND ORDER
DOUGLAS COUNTY, NEBRASKA,

                   Defendant.


       Plaintiff filed this case on February 8, 2019 and was given leave to proceed
in forma pauperis. The court conducted an initial review of Plaintiff’s Complaint
(filing 1) pursuant to 28 U.S.C. § 1915(e)(2), and entered a Memorandum and
Order on February 4, 2020 (filing 8), finding that the Complaint failed to state a
claim upon which relief may be granted. The court, on its own motion, gave
Plaintiff leave to file an amended complaint to allege disability discrimination and
retaliation claims against Douglas County supported by sufficient truthful factual
allegations. Plaintiff filed her Amended Complaint (filing 9) on February 19, 2020.
The court now conducts review of Plaintiff’s Amended Complaint pursuant to 28
U.S.C. § 1915(e).

                 I. SUMMARY OF AMENDED COMPLAINT

     Utilizing the Form Complaint for a Civil Case, Plaintiff sues Douglas
County, Nebraska, alleging the following:

      I have and has been racially profiled and harassed and retaliated
      against and lied to during the time I was working and also after I was
      working for Douglas County.
      ....
      I asked to settle with Douglas County fina[n]cially several times and I
      was told no[.] I would like to settle fina[n]cially again[.] I have tried
  8:19-cv-00063-RGK-PRSE Doc # 10 Filed: 06/19/20 Page 2 of 3 - Page ID # 48




      to get an attorney to help me and I have not been able to for some
      reason[.] I have been blocked my name has been blacked balled in
      Nebraska.

(Filing 9-1 at CM/ECF pp. 4–5.)

                                 II. DISCUSSION

        Standing alone, the Amended Complaint’s allegations fail to meet the
minimal pleading standard set forth in Federal Rule of Civil Procedure 8, which
requires that every complaint contain “a short and plain statement of the claim
showing that the pleader is entitled to relief” and that “each allegation . . . be
simple, concise, and direct.” Fed. R. Civ. P. 8(a)(2), (d)(1). A complaint must state
enough to “‘give the defendant fair notice of what the . . . claim is and the grounds
upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting
Twombly, 550 U.S. at 555). While complaints filed by pro se litigants are held to
less stringent standards than those applied to formal pleadings drafted by lawyers,
see Haines v. Kerner, 404 U.S. 519, 520 (1972), even pro se litigants must comply
with the Federal Rules of Civil Procedure. Here, Plaintiff’s Amended Complaint
fails to meet these minimal pleading requirements.

       Even if the court considered Plaintiff’s Amended Complaint as supplemental
to her original Complaint, see NECivR 15.1(b) (court may consider pro se
litigants’ “amended pleading as supplemental to, rather than as superseding, the
original pleading”), the allegations would fail to state plausible disability
discrimination or retaliation claims under the Americans with Disabilities Act
(“ADA”), 42 U.S.C. §§ 12111 to 12117, Title VII of the Civil Rights Act of 1964
(“Title VII”), 42 U.S.C. §§ 2000e-2000e-17, and the Nebraska Fair Employment
Practice Act (“NFEPA”), NEB. REV. STAT. §§ 48-1101-1126, for the reasons set
forth in the court’s Memorandum and Order on initial review. (See Filing 8 at
CM/ECF pp. 5–12.)



                                         2
  8:19-cv-00063-RGK-PRSE Doc # 10 Filed: 06/19/20 Page 3 of 3 - Page ID # 49




       Accordingly, the court finds that Plaintiff’s Amended Complaint fails to
state a claim upon which relief can be granted and should be dismissed. The court
will not give Plaintiff another opportunity to amend as the court concludes that
further amendment would be futile.

      IT IS THEREFORE ORDERED that:

     1.     This matter is dismissed without prejudice for failure to state a claim
upon which relief may be granted.

      2.    The court will enter judgment by separate document.

      Dated this 19th day of June, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           3
